Citation Nr: 9933334	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  97-06 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  The Board remanded this case to 
the RO for further development in April 1998.  At this time, 
the RO has returned the case to the Board for further 
appellate review.


REMAND

A veteran who has served for 90 days or more during a period 
of war is entitled to VA pension if he is permanently and 
totally disabled due to nonservice-connected disabilities.  
38 U.S.C.A. § 1521 (West 1991).  A veteran is permanently and 
totally disabled if he suffers from a disability which would 
render it impossible for the average person to follow a 
substantially gainful occupation, and it is reasonably 
certain that such disability will continue throughout the 
life of the veteran.  38 U.S.C.A. § 1502(a) (West 1991).

A veteran is eligible to be rated permanently and totally 
disabled for pension purposes under schedular criteria which 
require, at a minimum, permanent disabilities with a rating 
of at least 60 percent for a single disability, or at least 
70 percent for combined disabilities.  38 C.F.R. § 4.17 
(1998).  A veteran who does not meet the schedular criteria 
for permanent and total disability may nevertheless be 
awarded pension if he meets extraschedular rating standards 
of unemployability by reason of his disability, age, 
occupational background and other related factors.  38 C.F.R. 
§ 3.321(b)(2) (1998).

A preliminary review of the record discloses that the veteran 
most recently claimed entitlement to a permanent and total 
disability evaluation in August 1996.  In December 1996, the 
RO issued a rating decision which evaluated the veteran's 
disabilities as non-Hodgkin's lymphoma at 30 percent, 
decreased sensation of the left calf at 10 percent, pes 
planus at 10 percent, hypertension at 10 percent, hepatitis C 
at 0 percent, and right wrist and right elbow impairment at 0 
percent, with a combined evaluation of 50 percent.

In April 1998, the Board remanded this case for further 
development, including a VA examination and the acquisition 
of additional medical records.  The remand specifically 
directed the RO to thereafter reevaluate the veteran's 
disabilities on the basis of all evidence of record.  In 
Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992), the United 
States Court of Appeals for Veterans Claims (Court) held that 
each disability in a pension case must be assigned a 
percentage rating and that the RO should discuss the 
diagnostic codes used in denying a claim.

However, at the time of the September 1998 VA examination, 
the veteran reported that he had been working up until 
approximately three weeks prior to the examination as a 
construction worker.  He indicated that he had not been able 
to work for the previous three weeks.  In November 1998, the 
RO sent the veteran a VA Form 21-527, Income-Net Worth and 
Employment Statement, in order to obtain updated, current and 
accurate information.  The veteran apparently did not respond 
and in a letter dated in January 1996, the veteran was 
informed that he was required to fully and accurately 
complete this form in that full and accurate income and work 
information was necessary to consider his claim for 
nonservice-connected pension benefits.  Again, the veteran 
did not respond, and in an April 1999 supplemental statement 
of the case, the RO noted that income and work information 
had been requested from the veteran, and he was informed that 
if he did not provide such information to the RO, his claim 
would be returned to the Board in 60 days.  The RO 
accordingly, did not re-rate any of the veteran's 
disabilities and readjudicate his pension claim; his claim 
was returned to the Board.

The Board notes that VA nonservice-connected pension benefits 
are not provided to a veteran who is gainfully employed or 
who has income that exceeds certain set maximum pension 
income levels.  These circumstances, as correctly pointed out 
by the RO, affect the veteran's ability to be paid VA 
benefits.  However, the matter of the veteran's entitlement 
to such benefits remains in appellate status, regardless of 
whether he is entitled to actual payment at any given point 
in time, and particularly since he indicated at the September 
1998 examination that he had stopped working three weeks 
earlier.  The Board notes that a determination must still be 
made on the issue certified for appellate review, i.e., 
whether the veteran is permanently and totally disabled due 
to nonservice-connected disabilities.  The determination 
should be based on an evaluation of the recently acquired VA 
outpatient records and report of VA examination.  Such action 
must be accomplished before the Board can proceed with 
appellate review of the veteran's claim for nonservice-
connected pension benefits.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is required.  
Accordingly, this case is REMANDED for the following actions:

1.  The case should again be reviewed by 
the RO and a rating decision prepared.  
The RO should assign a schedular 
disability rating for each of the 
veteran's disabilities shown by the 
evidence of record under all applicable 
schedular criteria.  The RO must then 
review the veteran's claim for a total 
and permanent rating under both schedular 
and extraschedular criteria.

2.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case.  The veteran 
should then be afforded the appropriate 
length of time in which to respond before 
the record is returned to the Board for 
appellate review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


 

